Exhibit 31.5 Rule 13a-14(a)/15d-14(a) Certification Charles A. Alutto President and Chief Executive Officer I, Charles A. Alutto, certify that: 1. I have reviewed this amendment No. 2 to the annual report on Form 10-K of Stericycle, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report.
